ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Gene Granville Blades, to indefinitely suspend the Respondent from the practice of law.
The Court, having considered the Petition, it is this 18th day of November, 1998
ORDERED that the Respondent, Gene Granville Blades, be and he is hereby indefinitely suspended from the practice of law in the State of Maryland, effective immediately, and it is further
ORDERED that the Clerk of this Court shall remove the name of Gene Granville Blades, from the register of attorneys in this Court, and certify that fact to the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-713.